Citation Nr: 0324122	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for cold injury 
residuals of the lower extremities.  

3.  Entitlement to service connection for cold injury 
residuals of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945, and from July 1958 to April 1962.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an April 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In June 2000, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals), wherein he indicated that he 
desired a hearing before a Veterans Law Judge sitting at the 
RO.  The requested hearing was scheduled for January 2002.  
The record indicates that the hearing was canceled due to the 
veteran's illness.  In a May 2002 decision, the Board 
remanded the veteran's claim to the RO to reschedule the 
veteran for another hearing.  In July 2002, the veteran, 
through his representative, withdrew his hearing request.  

The issue of entitlement to service connection for cold 
injury residuals of the hands will be discussed in the remand 
section of this decision.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Bilateral hearing loss is related to an injury during 
active service.  

3.  Cold injury residuals of the feet are related to an 
injury during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b), 3.385 (2002).  

2.  Cold injury residuals of the feet were incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought, further assistance is not required to 
assist the veteran in substantiating his claims.

Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The regulations indicate that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Analysis

The veteran contends that he incurred a hearing disability 
and cold injury residuals of the feet as a result of service 
during World War II.  

The veteran's enlisted record reflects that he served in the 
Normandy, northern France, Ardennes, Rhineland, and Central 
European campaigns.  The veteran was noted to have been 
qualified as a rifleman in the use of the 50-caliber machine 
gun.  His military occupational specialty was anti-aircraft 
NCO (non-commissioned officer).  

In April 2000, the National Personnel Records Center reported 
that most of the veteran's personnel records and service 
medical records were destroyed.  A review of those records 
that were available reflects a separation medical examination 
undertaken in December 1945, which reveals a normal whispered 
voice test (15/15) bilaterally and a normal foot examination.  

In June 2003, the veteran underwent a VA audiological 
examination.  The veteran reported serving in the Army during 
World War II and that duties included firing halftrack 
mounted 50-caliber machine guns as well as a 37-mm 
antiaircraft gun.  The veteran stated that he would lose some 
of his hearing daily, and that the hearing would return but 
not to its original state.  The examiner noted that the 
veteran reported very minimal occupational and recreational 
noise as a van driver.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
70
LEFT
45
50
70
90
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 80 in the left ear.  

The veteran was diagnosed with right moderate to severe 
sensorineural hearing loss and left moderate to profound 
sensorineural hearing loss.  The examiner opined that it was 
at least as likely as not that the bilateral hearing loss was 
caused as a result of noise exposure per the veteran's 
reported military history.  The opinion was noted as being on 
the veteran's interview statements, the degree and amount of 
hearing loss, and the history of noise exposure with 
temporary fluctuations in loss of hearing.  

In June 2003, the veteran also underwent a VA cold injury 
examination.  He reported that he sustained cold-related 
injuries preceding and during the Battle of the Bulge.  This 
involved extremely cold temperatures with snow.  He stated 
that soldiers could not take their shoes and socks off for at 
least two weeks because of the lack of clothing available to 
make a change, as well as due to combat conditions.  When the 
veteran eventually attempted to take his socks off they 
became stuck to his feet and he had to pry his toes apart.  
He and other soldiers heated water in a helmet to cleanse and 
warm their feet.  The veteran stated that his feet were 
yellow but not black or necrotic, and that there was tingling 
and pain in both feet from the ankles to the toes.  The only 
treatment provided in the field was foot powder given to him 
by the medics.  

The veteran reported that after discharge from the service he 
saw family doctors because of skin changes on his feet.  He 
was prescribed Absorbine Junior and Foot Powder.  He did not 
recall exactly when these visits occurred as many were in the 
distant past.  The examiner's diagnosis was "cold injury - 
immersion foot" as well as tinea pedis, onychomycosis, and 
metatarsalgia.  The examiner opined that it was as likely as 
not that the veteran sustained cold injuries preceding to and 
during the Battle of the Bulge involving both cold 
temperature and wetness which resulted in immersion foot.  It 
was also noted that the veteran's description of his feet at 
the time he was finally able to change his socks supported 
such a finding.  The examiner also opined that it was at 
least as likely as not that the veteran's chronic tinea pedis 
and onychomycosis were secondary to the cold immersion injury 
even though they were common occurrences.  The cold 
sensitization the veteran was noted as having described was 
also felt as likely as not to be related to cold injury 
residuals sustained in the military.  

The Board notes that the veteran is competent to state that 
he sustained periods of hearing loss, as well as a bilateral 
foot disorder, in service, and the historical military record 
supports a finding that the veteran encountered a military 
foe while serving with the U.S. Army during World War II.  38 
U.S.C.A. § 1154(b).  As such, the Board accepts as sufficient 
proof of in-service incurrence the veteran's lay evidence 
with respect to hearing loss and bilateral foot disability 
claimed to have been incurred during combat, in the absence 
of official records, given that it is consistent with the 
circumstances and conditions of such service.  

The record contains competent medical evidence of current 
disability, namely bilateral hearing loss and a bilateral 
foot disorder.  Additionally, a VA physician has opined that 
the veteran's current bilateral hearing loss and bilateral 
foot disability are as likely as not related to his period of 
service.  The physician's opinion was based on a complete 
review of the veteran's claims file.  There is no competent 
opinion against that of the VA physician.  As such, the 
medical evidence is in favor of the veteran's claims.  
Accordingly, service connection is warranted for bilateral 
hearing loss and cold injury residuals of the feet.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for cold injury residuals 
of the lower extremities namely, onychomycosis, tinea pedis 
and cold sensitization; is granted.  


REMAND

In September 2002, the Board undertook additional development 
of the issue of entitlement to service connection for 
residuals of cold injury of the hands pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That regulation 
was invalidated by the United States Court of Appeals for the 
Federal Circuit  Disabled American Veterans v. Secretary of 
Veterans Affairs,  327 F.3d 1339 (Fed. Cir. 2003).  The 
development has been completed.  

It also appears that the veteran has not been explicitly 
informed of what evidence he is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In view of the Federal Circuit's opinion the case must be 
remanded for the following:. 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim for service connection for cold 
injury residuals of the hands. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for cold injury 
residuals of the hands.  If the benefit 
sought continues to be denied the RO 
should issue a supplemental statement of 
the case considering all evidence 
received since the statement of the case 
issued in June 2000.  

Then, if otherwise in order, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

